PER CURIAM.
This suit, instituted in the District Court to try the tditle to land made by accretions to fast land on the ocean front of Atlantic City, was brought under a statute of New Jersey (4 Comp. Stat. 5399) providing procedure almost the precise opposite of that of the common-law action of ejectment. It followed a like action brought with respect to the same land in the state court (Dewey Land Co. v. Stevens, 83 N. J. Eq. 314, 90 Atl. 1040), and there dismissed. The decree from which this appeal is taken overruled the defense of res adjudicata and determined the title to the land in question, in so far as it was affected by the claim of the defendant, to be in the plaintiff. The principles on which this decree was grounded were given by Judge Haight in an opinion written with great care and elaboration. (D. C.) 262 Fed. 591. As we are in complete accord with all his views, we find no occasion to repeat them in an opinion of our own. We therefore affirm the decree below on the opinion filed.